Name: 2010/128/CFSP: Council Decision 2010/128/CFSP of 1Ã March 2010 amending Common Position 2003/495/CFSP on Iraq
 Type: Decision
 Subject Matter: oil industry;  trade;  international affairs;  Asia and Oceania;  European construction
 Date Published: 2010-03-02

 2.3.2010 EN Official Journal of the European Union L 51/22 COUNCIL DECISION 2010/128/CFSP of 1 March 2010 amending Common Position 2003/495/CFSP on Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 7 July 2003, the Council adopted Common Position 2003/495/CFSP on Iraq (1), in implementation of United Nations Security Council (UNSC) Resolution 1483 (2003). (2) On 21 December 2009, the UNSC adopted Resolution 1905 (2009) by which it decided , inter alia, to extend until 31 December 2010 the arrangements for the depositing into the Development Fund for Iraq of proceeds from export sales of petroleum, petroleum products and natural gas and concerning immunity from legal proceedings of certain Iraqi assets, as referred to in UNSC Resolutions 1483 (2003) and 1546 (2004). (3) Common Position 2003/495/CFSP should therefore be amended. (4) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Common Position 2003/495/CFSP shall be amended as follows: the second subparagraph of Article 7 is replaced by: Articles 4 and 5 shall apply until 31 December 2010.. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 March 2010. For the Council The President D. LÃ PEZ GARRIDO (1) OJ L 169, 8.7.2003, p. 72.